DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/089,024 filed on 11/04/2020 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/04/2020 has been considered and placed of record. An initialed copy is attached herewith.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James A. Bertino Reg. No. 72,354 on 09/01/2022.
The application has been amended as follows: In claim 7, lines 4-5, replace, “an electrical circuit configured to deliver the electrical power from the battery to the electric machine”  with -- an electrical circuit configured to deliver  --
Similarly, In claim 17, insert --;-- (in line 6) between “electric machine” and “an overcharge limit”
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination:
As in claim 1: A vehicle comprising among other patentable features, “…overcharge limit device having a plurality of switches and a plurality of fuses, each switch configured to short circuit one of the plurality of cells in response to an internal pressure of the one of the plurality of cells exceeding a pressure threshold and each fuse configured to disconnect one of the plurality of cells from the circuit in response to the one of the plurality of cells being short circuited; and a controller programmed to, in response to a voltage of a first of the cells decreasing from a first value to zero, the decrease in the voltage of the first of the cells being greater than a first voltage threshold, a first time period corresponding to the decrease in the voltage of the first of the cells from the first value to zero being less than a first time threshold, and a temperature of the first of the cells being less than a temperature threshold, resulting from a first of the switches short circuiting the first of the cells and a first of the fuses disconnecting the first of the cells from the circuit, discontinue control of the first of the cells and maintain operation of the remainder of the cells, in response to the voltage of the first of the cells decreasing from the first value to a second value that is greater than zero, or a second time period corresponding to the decrease in the voltage of the first of the cells from the first value to the second value or zero being greater than the first time threshold, not resulting from a first of the switches short circuiting the first of the cells and a first of the fuses disconnecting the first of the cells from the circuit, discontinue control of all of the battery cells…”.
As in claim 7: A vehicle comprising among other patentable features, “… an overcharge limit device configured to individually disconnect each of the plurality cells from the circuit in response to an internal pressure of a respective cell exceeding a pressure threshold; and 15FMC 9785 PUS 84261252 a controller programmed to, in response to detecting a first set of parameters that are indicative of a first of the cells being disconnected from the electrical circuit via the overcharge limit device, discontinue control the first of the cells and maintain operation of the remainder of the cells, and in response to detecting a second set of parameters that are indicative of a battery fault, discontinue control of all of the battery cells”.
As in claim 17: A vehicle comprising among other patentable features, “… an overcharge limit device configured to individually disconnect each of the plurality cells from the circuit in response to an internal pressure of a respective cell exceeding a pressure threshold; and a controller programmed to, in response to detecting a first set of parameters that are indicative of a first of the cells being disconnected from the electrical circuit via the overcharge limit device, discontinue control of the first of the cells and maintain operation of the remainder of the cells, exclude the first of the cells from a charge balancing operation, and decrease a power output limit of the battery”.
Claims 2-6 depend directly from claim 1 and thus are allowed for the same reasons.
Claims 8-16 depend either directly or indirectly from claim 7 and therefore are allowed for the same reasons.
Claims 18-20 depend either directly or indirectly from claim 17 and therefore are allowed for the same reasons.
Examiner found USPAT 8,981,721 B2 to Yamauchi et al., (Yamauchi) in which a battery control device and electricity storage device is disclosed. The battery control device as best seen in the vehicle system as shown in Fig. 1 comprising a drive system for a hybrid automobile shown in FIG. 1, two wheel axles 3 that are mechanically connected to drive wheels 2 are connected to a differential gear 4, and an input shaft of the differential gear 4 is connected to a transmission 5. And, as sources of propulsive power, an engine 6 (i.e. an internal combustion engine) and an electrically operated motor-generator 7 are connected to a drive force changeover device 8, and this selects the drive power from either the engine 6 or the motor-generator 7 and inputs that drive power to the transmission 5. An electricity storage device 11 that constitutes a power supply device is electrically connected to the motor-generator 7 via an electrical power conversion device 9. And this electrical power conversion device 9 is controlled by a control device 10. The control device 10 also calculates a voltage command value on the basis of the difference between this current command value and the actual value of the current that is flowing through the electrical power conversion device 9, and then generates a PWM (pulse width modulation) signal on the basis of this voltage command that has been calculated and supplies this PWM signal to the electrical power conversion device 9. 
However, Yamauchi does not teach or reasonably suggest, among other patentable features, an overcharge limit device configured to individually disconnect each of the plurality cells from the circuit in response to an internal pressure of a respective cell exceeding a pressure threshold; and a controller programmed to, in response to detecting a first set of parameters that are indicative of a first of the cells being disconnected from the electrical circuit via the overcharge limit device, discontinue control of the first of the cells and maintain operation of the remainder of the cells, exclude the first of the cells from a charge balancing operation, and decrease a power output limit of the battery.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
WO 2020/104013 A1 to Ahmed discloses the general state of the art regarding a battery system for a vehicle.
WO 2013140605 A1 to Noda et al., (Noda) discloses a storage battery control device and electricity storage device.
USPAT 9,649,940 B2 to Ryu et al., (Ryu) discloses the general state of the art regarding a device and method for controlling electric vehicle.
USPAT 9,614,399 B2 to Maeno discloses a charging control device using in-vehicle solar cell.
USPAT 7,893,652 B2 to Suzuki discloses a battery control apparatus.
US 2005/0052159 A1 to Moore et al., (Moore) discloses a method and apparatus for overcharge protection using analog overvoltage detection.
USPAT 11,292,346 B2 to Duan et al., (Duan) discloses a battery power control system for hybrid/electric vehicles.
USPAT 11,214,278 B2 to Hoop et al., (Hoop) discloses the general state of the art regarding a one-pedal drive system for a vehicle.
USPAT 11,167,661 B2 to Wang et al., (Wang) discloses the general state of the art regarding a battery cell rebalancing method.
US 2021/0354587 A1 to Imura et al., (Imura) discloses the general state of the art regarding a control apparatus for electric vehicle.
USPAT 10,995,479 B2 to Nakao et al., (Nakao) discloses the general state of the art regarding a battery control device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 1, 2022